Exhibit 10.10
 
NON-DISCLOSURE AGREEMENT
 
THIS NON-DISCLOSURE AGREEMENT (this “Agreement”), dated this 11th day of
January, 2012, is by and among First Financial Northwest, Inc. (the
“Company”),  Stilwell Associates, L.P., Stilwell Partners, L.P., Stilwell Value
Partners II, L.P., Stilwell Value Partners VI, L.P., Stilwell Value Partners
VII, L.P., Stilwell Value LLC, Stilwell Associates Insurance Fund of The
S.A.L.I.  Multi-Series Fund L.P., Stilwell Advisers LLC, and Joseph Stilwell, an
individual, and their employees and representatives (collectively, the "Stilwell
Group") and Spencer L. Schneider, a director nominee of the Stilwell Group
(“Schneider”).
 
WHEREAS, the Company has agreed to place Schneider on its board of directors;
 
WHEREAS, the Company, the Stilwell Group and Schneider have agreed that it is in
their mutual interests to enter into this Agreement as hereinafter described.
 
NOW THEREFORE, for good and valuable consideration, the parties hereto mutually
agree as follows:
 
1.           In connection with Schneider serving on the Company’s board,
Schneider and other Company employees, directors, and agents may divulge
nonpublic information concerning the Company and its subsidiaries to the
Stilwell Group and such information may be shared among the Stilwell Group's
employees and agents who have a need to know such information.  The Stilwell
Group expressly agrees to maintain all nonpublic information concerning the
Company and its subsidiaries in confidence.  The Stilwell Group expressly
acknowledges that federal and state securities laws may prohibit a person from
purchasing or selling securities of a company, or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such other person is likely to purchase or sell such
securities, while the first-mentioned person is in possession of material
nonpublic information about such company.  The Stilwell Group agrees to comply
with the Company’s insider trading and disclosure policies, as in effect from
time to time, to the same extent as if it were a director of the Company.   To
the extent the nonpublic information concerning the Company and its subsidiaries
received by the Stilwell Group is material, this Agreement is intended to
satisfy the confidentiality agreement exclusion of Regulation FD of the
Securities and Exchange Commission (the “SEC”) set forth in
Section 243.100(b)(2)(ii) of Regulation FD.
 
2.           Each of the Stilwell Group and Schneider represents and warrants to
the Company that this Agreement has been duly and validly authorized (in the
case of the entity members of the Stilwell Group), executed and delivered by
them, and is a valid and binding agreement enforceable against them in
accordance with its terms.
 
3.           Schneider hereby further represents and warrants to the Company
that: (a) he satisfies all of the qualifications to be a director of the Company
as set forth in Article III, Section 4 of the Company’s bylaws and any
additional applicable qualifications under the laws of the State of Washington
or under the regulations of any bank regulatory authority, and that he is not in
any way precluded from serving as a director by order or other action of any
court,
 
 
 
 

--------------------------------------------------------------------------------

 
regulatory or other governmental authority; and (b) no event has occurred with
respect to Schneider that would require disclosure in a document filed by the
Company with the SEC pursuant to the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended, under Item 401(f) of SEC Regulation
S-K.
 
4.           The Stilwell Group acknowledges that with regard to its obligations
to maintain the confidentiality of nonpublic information of the Company and its
subsidiaries, monetary damages may not be a sufficient remedy for any breach or
threatened breach of this Agreement and that, in addition to all other remedies,
the Company may be entitled to seek specific performance and injunctive or other
equitable relief as a remedy for such breach, and in conjunction therewith the
Company shall not be required to post any bond.
 
5.           This Agreement constitutes the entire agreement between the parties
hereto pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
parties in connection therewith not referred to herein.
 
6.           This Agreement shall be governed by, and construed in accordance
with the laws of the State of Washington, without regard to choice of law
principles that may otherwise compel the application of the laws of any other
jurisdiction.  Each of the parties hereby irrevocably consents to the exclusive
jurisdiction of the state and federal courts sitting in the State of Washington
to resolve any dispute arising from this Agreement and waives any defense of
inconvenient or improper forum.
 
7.           The terms and provisions of this agreement shall be deemed
severable, and in the event any term or provision hereof or portion thereof is
deemed or held to be invalid, illegal or unenforceable, such provision shall be
conformed to prevailing law rather than voided, if possible, in order to achieve
the intent of the parties, and, in any event, the remaining terms and provisions
of this agreement shall nevertheless continue and be deemed to be in full force
and effect and binding upon the parties.
 
8.           All representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.
 
9.           This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the parties hereto.
 
10.         This Agreement may be executed in counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
agreement.
 

 
 
- 2 - 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by duly
authorized officers of the undersigned as of the day and year first above
written.
 
THE STILWELL GROUP
 
FIRST FINANCIAL NORTHWEST, INC.
             /s/Joseph Stilwell                                               
/s/Victor
Karpiak                                                                                 
By:
Joseph Stilwell
 
By:
Victor Karpiak, Chairman, President
    and Chief Executive Officer



SPENCER L. SCHNEIDER


/s/Spencer L. Schneider                               
Spencer L. Schneider
 
 
 
 -3-
 

 